Citation Nr: 1602019	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as due to in-service asbestos exposure, or as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in the Army Reserves and had active duty from November 19, 1987, to April 8, 1988, and from November 21, 1990, to July 9, 1991.  She had service in Southwest Asia from February 1, 1991, to June 8, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional evidentiary development is required before the Veterans claims are decided.

Respiratory Examination

The Veteran claims to have a current respiratory disorder, which she alleges initially manifested during her active service.  In particular, she has asserted the initial onset during service, as evidenced by in-service treatment for bronchitis, upper respiratory infection and laryngitis.  She has also claimed her current respiratory disorder to be related to in-service exposure to asbestos, or due to an undiagnosed illness caused by her service in Southwest Asia.

The Veteran's service treatment records show treatment for an upper respiratory infection in December 1990 at the Womack Army Hospital in Fort Bragg, North Carolina.  At her September 2015 Board videoconference hearing, the Veteran reported being exposed to paint fumes while on a detail at Fort Bragg, which included being in a facility in which vehicles were being painted.  Further, she asserts that during her subsequent tour in Saudi Arabia, she was exposed to smoke from the oil well fires, as well as to sand storms.  Post-service VA clinical records show notations of easily experiencing shortness of breath with activity (June 2009 VA well woman examination report), and "bronchitis, cough, Difficulty Breathing, Wheezing" (January 2011 podiatry report).  

In October 2012, the Veteran was afforded a VA examination, which confirmed the existence of asthma since 2011 and noted a history of bronchitis and upper respiratory infection "in 1988 and 1991."  The Veteran, at the time of the examination, was using inhalational bronchodilator therapy daily.  The VA examiner, however, made no mention of the Veteran's in-service experiences and provided no opinion as to causation of any respiratory disorder present during the pendency of this claim.  Without an opinion as to causation, the examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds this issue must be remanded for an additional examination and opinion, which addresses all of her contentions.

Skin Examination

The Veteran contends that her current skin disorder initially manifested during her tour in Southwest Asia.  At her hearing, she reported developing a rash of itchy, hard, raised bumps on her ankles, legs and arms, as well as sores in her mouth, in March 1991 while in Iraq.  She also reported that over the years since, it has remained the same.  

The evidence following service shows she received treatment related to her skin in 2008 and 2009.  The Veteran also reported at her hearing that she was also treated by a Dr. C. in 1991, but he has since passed away and she could not obtain the records.  An October 2008 VA note shows the Veteran reported having skin problems on her neck when sweaty or upset and she reported this had been happening for eighteen years.  Physical examination revealed some skin lesions on the posterior neck with darkening of the skin color on the right side of the neck.  A February 2009 note shows an impression of hyperpigmentation, with a 3 centimeter oval, black area on her upper back.  VA clinical notes later in 2009 show she was referred to a dermatologist for treatment.

In October 2012, the Veteran underwent a VA examination.  At that time, the examiner observed no skin rash.  The Veteran reported to the examiner her history of skin rashes since the 1990s, and she reported the rashes to come mostly during the summer.  The Board observes this examination as having occurred in the fall.  The VA examiner also did not discuss the evidence of a skin condition present within the clinical records, or suggest a cause.  This examination was therefore not adequate for the purposes of the Board's analysis of this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  On remand, the Veteran should be afforded a new VA examination related to her skin disorder claim.

Records

The evidence of record includes post-service VA treatment records dated from October 2008 to March 2013, the most recent treatment having occurred at the Chattanooga Community Based Outpatient Clinic (CBOC).  The Veteran reported at her 2015 hearing that she first sought treatment for her asthma in 1992 or 1993.  No records of such treatment are currently of record.  Further, the VA examiner noted a 2011 diagnosis of asthma with use of bronchodilator therapy; however, no clinical records of such are associated with the record before the Board.  On remand, development to obtain any outstanding, pertinent VA records, to include records of treatment of the Veteran's skin and respiratory complaints any time since her July 9, 1991, separation from active service, should be completed.

Moreover, February 2009 primary care clinic notes show the Veteran was referred to an outside dermatologist for contract-based care.  November 2009 notes from the Murfreesboro VA healthcare facility show private dermatology notes related to initial care and surgery in May and June 2009 as having been scanned into the record.  No such records are of record.  On remand, these dermatology records should be associated with the record before the Board.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include the records pertaining to the 1992/1993 VA asthma treatment referenced at her 2015 Board hearing, and the 2011 diagnosis of asthma and prescription of bronchodilator therapy referenced by the October 2012 VA examiner.

2.  The RO or the AMC should associate with the record before the Board the records of any contract-based dermatology treatment, including the records referenced in the November 2009 Murfreesboro clinical notes.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination(s) by an examiner(s) with sufficient expertise to determine the etiology of the Veteran's claimed respiratory and skin disabilities, in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claim based upon service in the Southwest Asia Theater of Operations.

All pertinent evidence must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the physician is requested to: 

(a)  Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) of which either the claimed respiratory or skin disorder is a manifestation.  

(b)  If either or both of the claimed disabilities are not deemed manifestations of undiagnosed illness, then provide a complete medical opinion and detailed rationale regarding whether the Veteran's signs and symptoms of her claimed disorders are manifestations of chronic disability resulting from a medically unexplained chronic multisymptom illness.  

(c)  If any or all of the claimed disabilities are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, then, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) causally connected to her active service.  

Again, the Veteran claims she has a respiratory disorder, which initially manifested at the time of the in-service treatment for upper respiratory infection, or in the alternative is related to exposure to smoke from fuel oil fires in Saudi Arabia, or sandstorms in Saudi Arabia, or in the alternative is due to in-service exposure to asbestos.   The Veteran claims to have a current skin disorder causally connected to rashes she experienced in service during her tour in Southwest Asia.  

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




